HON. J. PHILIP ZAND Village Attorney, New Paltz
This is in response to your letter to our office wherein you request our opinion as to whether or not the legislative body of a village may enact a local law to provide that a village police officer may remove a vehicle that is delinquent on six or more parking meter violation tickets.
Vehicle and Traffic Law, § 1640(6) grants to a village the power to prohibit or restrict and limit the stopping, standing, and parking of vehicles. Subdivision 9 of said section provides for the installation and operation of parking meters by a village.
Village Law, § 4-412 deals with the powers conferred upon the board of trustees of a village, and provides in subdivision 1, in part, that:
  "1. General powers of the board of trustees. In addition to any other powers conferred upon villages, board of trustees of a village may take all measures and do all acts, by local law, not inconsistent with the provisions of the constitution which shall be deemed expedient or desirable for the good government of the village, its management and business, the protection of its property, the safety, health, comfort, and general welfare of its inhabitants, the protection of their property, the preservation of peace and good order, the suppression of vice, the benefit of trade, and the preservation and protection of public works."
A village that utilizes parking meters could be deemed to be limiting or restricting parking thereto to those individuals who pay the proper meter charge only.
A local law duly enacted by the village board of trustees providing for the removal of a vehicle by a village police officer, that is delinquent on six or more parking meter violation tickets, could be construed as falling within the ambit of the powers of said trustees as set forth by aforementioned section 4-412(1). A local law of this type could be considered as being for the proper management and business of good government and for the preservation of good order and the comfort of the inhabitants.
It is noted that signs or markings giving notice must be posted of any prohibitions, restrictions or limitations on the stopping, standing or parking of vehicles as set forth in Vehicle and Traffic Law, §1683(8). Vehicle and Traffic Law, § 1684 requires that any local law affecting the stopping, standing or parking of vehicles on state highways shall not be effective unless approved in writing by the Department of Transportation.
Accordingly, we conclude that the legislative body of a village may enact a local law to provide that a village police officer may remove a vehicle that is delinquent on six or more parking meter violation tickets.